Title: From Thomas Jefferson to Anne Blair Banister, 6 August 1787
From: Jefferson, Thomas
To: Banister, Anne Blair



Dear Madam
Paris Aug. 6. 1787.

I was honoured with your commands on the subject of Madame Oster. Immediately on her arrival I waited on her with a tender of my services. She told me she had so far arranged her matters as no longer to fear any injustice; that she meant to go and settle among her friends. I begged if any occasion of being useful to her should arise, that she would command me, that your recommendations were a sufficient title. Since I am not likely to have this opportunity of shewing my devotion to you, do all your desires center in your friends? Is there nothing you wish for yourself? The modes of Paris, it’s manufactures, it’s good things, do they furnish you no temptation to employ me? I hope Mr. J. Bannister has read in my mind all it’s wishes to be retained in your memory, and been a faithful interpreter to you of all it’s affection, an affection not weakened by—how many years absence is it? My daugher joins me in respect and esteem for you. She will one day have the honor of presenting it in person. Lay up for her a store of new friendship, and preserve all the old stock for him who has the honour to be with all the good faith of old times, my dear Madam, Your affectionate friend & humble servt,

Th. Jefferson

